FILED
                              NOT FOR PUBLICATION                            JUN 01 2010

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



PARAMJIT SINGH; MANJIT KAUR,                     No. 07-71867

               Petitioners,                      Agency Nos. A079-273-928
                                                             A079-273-929
  v.

ERIC H. HOLDER Jr., Attorney General,            MEMORANDUM *

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                              Submitted May 25, 2010 **

Before:        CANBY, THOMAS, and W. FLETCHER, Circuit Judges.

       Paramjit Singh and Manjit Kaur, natives and citizens of India, petition for

review of the Board of Immigration Appeals’ order dismissing their appeal from an

immigration judge’s decision denying their application for asylum, withholding of



          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
removal, and relief under the Convention Against Torture (“CAT”). We have

jurisdiction under 8 U.S.C. § 1252. We review for substantial evidence adverse

credibility findings, Tekle v. Mukasey, 533 F.3d 1044, 1051 (9th Cir. 2008), and

we deny the petition for review.

      Substantial evidence supports the agency’s adverse credibility finding in

light of the Immigration and Naturalization Service’s overseas investigation report

(“INS report”) concluding Singh’s medical records were fraudulent and that his

father’s statements to investigators contradicted the contents of his affidavit. See

Desta v. Ashcroft, 365 F.3d 741, 745 (9th Cir. 2004). In the absence of credible

testimony, petitioners’ asylum and withholding of removal claims fail. See Farah

v. Ashcroft, 348 F.3d 1153, 1156 (9th Cir. 2003).

      Because petitioners’ CAT claim is based on the testimony the agency found

not credible, and they do not point to any evidence showing it is more likely than

not that they will be tortured in India, their CAT claim also fails. See id. at 1156-

57.

      Petitioners’ contention that the INS report was inadmissible on the basis that

petitioners lacked an opportunity to cross-examine its authors, and because the

report was unreliable, fails because the report was “probative” and its admission




                                           2                                    07-71867
was “fundamentally fair.” See Zahedi v. INS, 222 F.3d 1157, 1164 n.6 (9th Cir.

2000) (internal quotation omitted).

      PETITION FOR REVIEW DENIED.




                                        3                                  07-71867